DETAILED ACTION

This action is in response to the amendment filed on 9/16/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, line 4 after “manufactured” insert - - . - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 requires “wherein a majority of all of the fibers in the first spatial region extend in a first direction and a majority of all of the fibers in the second spatial region extend in a second direction, the second direction being orthogonal to the first direction”.  The specification does not describe the limitation.  The specification describes “It is preferable that the fibers in the first spatial region extend predominantly in a first direction and the fibers in the second spatial region extend predominantly in a second direction which is different from, preferably orthogonal to, the first direction.” (see page 4, lines 8-11).  It is suggested claim 17 is amended consistent with that described to overcome this rejection.
Claim 21 requires “wherein a majority of fibers in the first spatial region extend in a first direction and a majority of fibers in the second spatial region extend in a second direction, which is orthogonal to the first direction”.  The specification does not describe the limitation.  The specification describes “It is preferable that the fibers in the first spatial region extend predominantly in a first direction and the fibers in the second spatial region extend predominantly in a second direction which is different from, preferably orthogonal to, the first direction.” (see page 4, lines 8-11).  It is suggested claim 21 is amended consistent with that described to overcome this rejection.

Claim Rejections - 35 USC § 102
Claims 1-3, 5, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavendran et al. (U.S. Patent 8,211,268).
Raghavendran discloses a joining method for joining together a fiber-reinforced first component (100), which contains a first polymer material (107, thermoplastic matrix) as matrix, to a fiber-reinforced second component (200), which contains a curable thermosetting second polymer material (207) as a matrix, the method comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): providing the first component; forming a connecting region (300) on the first component to generate a joining surface (300b) on the first component, the connecting region comprising one or more thermoplastic polymer materials and being formed with a plurality of adjacent spatial regions, wherein two adjacent spatial regions each comprise different thermoplastic polymer materials; including forming for the connecting region: a connecting region (300) comprises a first polymer of thermoplastic polyolefin and a second polymer of polyamide or thermoplastic polyurethane, i.e. different thermoplastic polymer materials, and the connecting region (300) is a single layer of a mixture of the first and second thermoplastic polymers as shown in Figure 1 so that the connecting region is formed by a first left half spatial region and a second right half spatial region (i.e. formed by different spatial regions of the layer), see Figure 1, wherein the first left half spatial region and the second right half spatial region are formed adjacent to and parallel to the joining surface in a layer of the connecting region; and arranging a portion of the second component in contact with the joining surface and applying heat to fix the connecting region to the second component while curing the second polymer material to join the second component and the first component together (Figures 1 and 2 and Column 2, lines 6-38 and Column 4, lines 12-65 and Column 5, lines 21-63 and Column 6, lines 1-3 and Column 7, lines 1-35 and Column 12, lines 53-64).  
Regarding claim 2, Raghavendran teaches the connecting region is formed with a surface structure region, which has periodic elevations and depressions in at least one direction (see Figure 1).
Regarding claim 3, Raghavendran teaches in forming the connecting region: the first and second spatial regions form a wavelike structure (see Figure 1).  
Regarding claims 5, 7, and 8, Raghavendran teaches the connecting region is formed with a plurality of adjacent spatial regions (e.g. the connecting region 300 is a single layer of a mixture of the first thermoplastic polymer and the second thermoplastic polymer as shown in Figure 1 and considered the connecting region is formed with a plurality of adjacent spatial regions such as layer 300 divided into three spatial regions along the depicted length thereof as shown in Figure 1, adjacent spatial regions in each case comprising a mixture of different thermoplastic polymer materials, and wherein the three adjacent spatial regions are as follows outer edge region <-> core region <-> outer edge region) wherein, in forming the connecting region, one of the spatial regions is configured in a form of a core region of the connecting region, the core region being arranged to adjoin the first and second components and adjacent spatial regions, wherein, in forming the connecting region, another one of the spatial regions is formed in an outer edge region of the connecting region, the outer edge region being arranged such that the outer edge region extends along a periphery of the connecting region and adjoins the first and second components and the core region, and wherein: the outer edge region comprises a non-reinforced, thermoplastic polymer material.
Regarding claims 5, 9, and 10, Raghavendran teaches the connecting region is formed with a plurality of adjacent spatial regions (e.g. the connecting region 300 is a single layer of a mixture of the first thermoplastic polymer and the second thermoplastic polymer as shown in Figure 1 and considered the connecting region is formed with a plurality of adjacent spatial regions such as layer 300 divided into five spatial regions along the depicted length thereof as shown in Figure 1, adjacent spatial regions in each case comprising a mixture of different thermoplastic polymer materials, and wherein the five adjacent spatial regions are as follows outer edge region <-> intermediate region <-> core region <-> intermediate region <-> outer edge region) wherein, in forming the connecting region, one of the spatial regions is configured in a form of a core region of the connecting region, the core region being arranged to adjoin the first and second components and adjacent spatial regions; wherein, in forming the connecting region, another one of the spatial regions is formed in an outer edge region of the connecting region, the outer edge region being arranged such that the outer edge region extends along a periphery of the connecting region and adjoins the first and second components and the core region and a spatial region is formed as an intermediate region of the connecting region, the intermediate region being arranged between the outer edge region and the core region; and wherein the intermediate region comprises a non-reinforced, thermoplastic polymer material which: is, with exception of fiber direction (wherein claim 10 does not expressly and positively require fiber/a fiber direction), is identical to the polymer material of the core region.    
Regarding claim 11, Raghavendran teaches wherein, in forming the connecting region: a surface structure region (300a) is formed on a side of the connecting region facing away from the joining surface; and in a plane parallel to the joining surface, the surface structure region comprises elevations and depressions that are of a wavelike design (as shown in Figures 1 and 2).  
Regarding claim 12, Raghavendran teaches the surface structure region (300a) is formed such that, in the plane parallel to the joining surface, a wavelike form fit is formed between the connecting region and the first component (Figures 1 and 2).
Regarding claim 13, Raghavendran teaches the first polymer material is a thermoplastic polymer material (Column 2, lines 35-38).  
Regarding claim 14, Raghavendran teaches wherein the first component and the connecting region are formed by additive manufacturing such that the connecting region is manufactured first (as a free standing film) and then the first component comprising the connecting region thereon is manufactured, i.e. added and consolidated under the first component consolidation conditions thereon (Column 6, lines 3-10 and Column 7, line 62 to Column 8, line 3).
Regarding claim 15, the joining method taught by Raghavendran is used to form an assembly of first and second components to form a structural element which assembly is “An aircraft assembly” and including the materials and method are consistent and in agreement with the claimed so that just as in the instant invention an aircraft assembly is formed according to the joining method so is the same in Raghavendran.

Claim Rejections - 35 USC § 103
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran in view of Iwano (U.S. Patent Application Publication 2016/0271865) and optionally further Eleazer (U.S. Patent 9,643,382).
Raghavendran is described above in full detail.  Raghavendran does not expressly teach the connecting region comprises fibers.  It is known in the same art similar connecting region comprises fibers such as in a woven (i.e. it is well understood by one of ordinary skill in the art a woven comprises warp and weft fibers interwoven together and including wherein the warp fibers extend in a first direction and the weft fibers extend in a second transverse direction being different from, and orthogonal to, the first direction and including the woven in a similar connecting region as optionally evidenced by Eleazer see Column 7, lines 36-42 and including consistent with that expressly taught and depicted by Raghavendran as a woven see Column 4, lines 1-11 and Figures 1 and 2) to increase joint strength as taught by Iwano (Paragraphs 0018, 0019, and 0056-0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connecting region (300) taught by Raghavendran comprise fibers in a woven (i.e. comprises warp and weft fibers wherein the warp fibers extend in a first direction and the weft fibers extend in a second transverse direction being different from, and orthogonal to, the first direction in a like manner to the wovens in the first and second components) to improve joint strength as taught by Iwano and optionally further Eleazer.
Regarding claim 6, Raghavendran as modified by Iwano and optionally further Eleazer teach the core region comprises a fiber-reinforced, thermoplastic polymer material.
Regarding claim 21, Raghavendran as modified by Iwano and optionally further Eleazer teach all of/a majority of the warp fibers in the first spatial region, e.g. first left half spatial region of 300, extend in a first direction and all of/a majority of the weft fibers in the (different) second spatial region, e.g. second right half spatial region of 300, extend in a second direction, the second direction being different from, and orthogonal to, the first direction.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran in view of Wong et al. (U.S. Patent Application Publication 2015/0298388).
Raghavendran is described above in full detail wherein the following rejection is made in the event it is somehow considered Raghavendran does not necessarily teach the limitations of claim 15.  Raghavendran is not limited to any particular use of the joining method wherein conventional use of similar joining method (including for a thermoplastic first component and a thermoset second component) is for an assembly (of a structural element) for an aircraft as evidenced by Wong (Figures 9-12, 14, and 24 and Paragraph 0066).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the joining method taught by Raghavendran is used to form an aircraft assembly as is the conventional and predictable use of the joining method as evidenced by Wong.

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 is allowed for the reasons set forth in paragraph 27 of the Office action mailed 6/23/22.

Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered.
In view of the amendments and arguments filed 9/16/22 the previous objections and rejections (but for those above regarding claims 17 and 21) as were set forth in the Office action mailed 6/23/22 are withdrawn.  The claims as amended are fully addressed above.
Applicants argue, “The word “predominantly” has a commonly accepted definition of “for the most part.” (http://www.merriam-webster.com/dictionary/predominantly.) The word “majority” has a commonly accepted definition of “a number or percentage equaling more than half of a total” and/or “the greater quantity or share.” (http://www.merriam-webster.com/dictionary/majority, definitions 1a and 1c.) Applicant respectfully submits that the words “predominantly” and “majority” are thus synonyms for each other, since a recitation that a “majority” of fibers extending in a first direction would be readily understood to mean that, “for the most part,” the fibers extend in the first direction. Similarly, a recitation that fibers extend “predominantly” in a first direction would be readily understood to mean that “more than half of a total” number of the fibers (or “the greater quantity or share” of the fibers) extend in the first direction.”.
This argument is not persuasive wherein “predominantly” having a commonly accepted definition of “for the most part” and “majority” having a commonly accepted definition of “a number or percentage equaling more than half of a total” and/or “the greater quantity or share.” do not have the same meaning.  Further, the limitation(s) “wherein a majority of all of the fibers in the first spatial region extend in a first direction and a majority of all of the fibers in the second spatial region extend in a second direction, the second direction being orthogonal to the first direction”/“wherein a majority of fibers in the first spatial region extend in a first direction and a majority of fibers in the second spatial region extend in a second direction, which is orthogonal to the first direction” is not described in the specification and including wherein the term “majority” is not used in the limitation(s) to only replace the term “predominantly” as was used in the specification but rather the specification describes “It is preferable that the fibers in the first spatial region extend predominantly in a first direction and the fibers in the second spatial region extend predominantly in a second direction which is different from, preferably orthogonal to, the first direction.” (see page 4, lines 8-11).  It is suggested claims 17 and 21 are amended consistent with that described in the specification to overcome the 35 U.S.C. 112(a) rejection.

Conclusion
Applicant's amendment (and including to claim 1 to overcome the 35 U.S.C. 112(a) rejections as set forth in the Office action mailed 6/23/22) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746